Citation Nr: 1421937	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-25 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder and a depressive disorder.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran and his witness


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to January 1948.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the July 2010 decision, the RO, in relevant part, denied entitlement to service connection for a bilateral foot disorder.  In the June 2011 decision, the RO, in relevant part, denied entitlement to service connection for sleep apnea, anxiety, and peripheral neuropathy of the bilateral upper extremities.  

The Veteran and a witness, C. F. R., testified at a hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of that hearing is of record.

Although the Veteran's psychiatric disorder claim on appeal was adjudicated as a claim of service connection for anxiety, additional psychiatric diagnosis, including for a depressive disorder, are noted in the record.  As such, the Board has recharacterized the Veteran's anxiety claim on appeal as a claim for service connection for a psychiatric disorder, to include an anxiety disorder and a depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

 The issues of entitlement to service connection for a bilateral foot disorder, for a psychiatric disorder, and for peripheral neuropathy of the bilateral upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

On the record at a Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for sleep apnea.  


CONCLUSION OF LAW


The criteria for withdrawal of the Veteran's claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative.  Id.  

In the present case, at a Board hearing held on February 11, 2014, prior to the promulgation of a decision in his appeal, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to service connection for sleep apnea.  As such, the Veteran has withdrawn this claim and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.


REMAND

In remanding the Veteran's remaining service connection claims, the Board notes that records associated with a claim for benefits administered by the Social Security Administration (SSA) were requested by the AOJ but are not of record- it does not appear that follow up inquiries were conducted.  Rather, it appears that a final response to the records request was not received.  As such, remand is required to make another attempt to obtain any available SSA records.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

With respect to the Veteran's claimed bilateral foot disability, his feet were examined during a private treatment session conducted in July 2008.  At that time, he was diagnosed with bilateral plantar fasciitis, with associated heel spur syndrome/infracalcaneal bursitis and gastrocnemius equinus contracture.  The Veteran has attributed his bilateral foot disability to credible reports of being placed on guard duty for long periods of time during service, and being required to march for excessive periods afterward.  To date, however, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed foot disabilities.  Pursuant to the duty to assist, remand of this claim is required in order to afford the Veteran such VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to his claimed psychiatric disorder, the Veteran attributes the development of such disorder to an incident in service where a fellow trainee had difficulty with throwing a grenade, resulting in the grenade exploding close to him and other service members.  Post-service treatment records note diagnoses including anxiety, depressive disorder, and rule out posttraumatic stress disorder (PTSD).  While the Veteran's service treatment records have not been able to be located, the Board finds his reports to be credible and consistent with the circumstances of his service.  Moreover, while he was afforded a VA contracted VA examination with respect to this claim; an opinion regarding the etiology of diagnosed psychiatric disorders was not provided.  Accordingly, remand of this claim is also required in order to afford the Veteran a new VA examination.  See id. 

With respect to the Veteran's claimed peripheral neuropathy of the bilateral upper extremities, he has credibly contended that during his in-service training, he was required to pound his hands against concrete repeatedly, in order to toughen up his hands for hand-to-hand combat.  Again, while a VA contracted examination of his upper extremities was conducted and while bilateral peripheral neuropathy of the upper extremities, in the form of carpal tunnel syndrome, was diagnosed, an opinion regarding the etiology of the peripheral neuropathy was not provided.  Thus, remand of this claim is also necessary in order to afford the Veteran a new VA examination.  See id.

While these claims are being remanded for the foregoing development, on remand outstanding VA treatment records should also be obtained.  In this regard, the Veteran testified that he received VA treatment for his hand in approximately the year 2000 and for anxiety in the 1990s.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

Efforts to obtain SSA decisions and underlying records must continue until they are obtained; unless it is reasonably certain that they do not exist or that further efforts would be futile.

If requested records cannot be obtained, this fact should be noted in the record and communicated to the Veteran, who should be told of the efforts made to obtain the records and of any further actions that will be taken with regard to his claims.

2.  Obtain a complete copy of the Veteran's VA treatment records, dated prior to August 2010 and since April 2011, from the VA healthcare system in San Antonio, Texas, and from any other indicated VA facility.  

If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA podiatry examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner is asked to diagnose and describe all disabilities of the Veteran's feet found to be present. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current foot disorder, to include plantar fasciitis, heel spur syndrome/infracalcaneal bursitis, and gastrocnemius equinus contracture, had its clinical onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include as a result of excessive standing during guard duty and excessive marching, including in hazardous conditions.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record. 

4.  Schedule the Veteran for a VA examination with a psychiatric or psychologist.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include an anxiety disorder, depressive disorder, and PTSD.  

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the Veteran's appeal (since March 2011) had its clinical onset during his active service or is related to an in-service disease, event, or injury, to include the incident credibly reported by the Veteran where a fellow service member caused a grenade to explode in close proximity to the Veteran and other service members.  

If PTSD is diagnosed, the examiner must specifically identify the alleged in-service stressor(s) on which the PTSD diagnosis is based.  The examiner should also specifically state whether the Veteran's PTSD diagnosis is based on a claimed in-service stressors, and if so, whether such stressor is adequate to support a PTSD diagnosis.

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record.   The examiner should specifically address medical evidence of record suggesting that the Veteran's anxiety developed secondary to in-service experiences.

5.  Schedule the Veteran for a VA neurological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe the Veteran's peripheral neuropathy of the bilateral upper extremities, including carpal tunnel syndrome. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed peripheral neuropathy of the upper extremities had its clinical onset during his active service or is related to an in-service disease, event, or injury, to include as a result of excessive pounding of the concrete in order to toughen him up, as he has credibly described.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record. 

6.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Finally, readjudicate the Veteran's remaining service connection claims on appeal.  If any claim remains denied, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


